DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Westhues et al. (US Patent Application Publication No. 2012/0050231) in view of Zhong (US Patent Application Publication No. 2014/0023134).

Regarding claim 1, Westhues teaches an electronic device for signal interference compensation (Fig. 3), the electronic device comprising:
a transmitter (transmitter 350);
a first signal line, electrically connected to the transmitter (switch 360);
a receiver (receiver 340);
a second signal line, electrically connected to the receiver and coupled to the first signal line (switch 360);
an electrode, electrically connected to the second signal line (electrode 370) [
a processor, electrically connected to the transmitter and the receiver (microcontroller 320), and is configured to:
transmit, via the transmitter, an active signal to the first signal line (transmitter 350 transmits a signal to the switch 360 based on command from controller 320 [Paragraph 6]);
receive, via the receiver, a [(controller 320 receives signal from receiver 340 in view of the switch 360 [Paragraph 6]), [
receive, via the receiver, an interfered signal (signals acquired from electrode 370 are exposed to noise and interference, thus controller 320 and receiver 340 receive an interfered signal) [.
However, Westhues does not explicitly mention:
a) measuring a physiological signal;
b) coupling;
c) calculate a compensation value according to the coupling signal;
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal.
Zhong teaches, in a similar field of endeavor of signal processing systems, the following:
a) measuring a physiological signal (since the disclosed circuits are applied to medical equipment, ECG signals are considered, thus physiological signals [Paragraph 4]);
b) coupling (coupling signal 106 being communicated between transmitter 102 and receiver 108 [Paragraph 25]);
c) calculate a compensation value according to the coupling signal (a compensation value is calculated for restoring a received interfered signal [Paragraph 25 | Fig. 13 – steps 1002-1012]);
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal (hence, based on the compensated value, the original received interfered signal is being restored based on corresponding frequency [Paragraphs 8, 37 | Fig. 13 – steps 1002-1012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) for the purpose of setting a proper compensation factor (Zhong – Paragraph 5).

Regarding claim 6, Westhues teaches an electronic device for signal interference compensation (Fig. 3), the electronic device comprising:
a transmitter (transmitter 350);
a first signal line, electrically connected to the transmitter (switch 360);
a first receiver (receiver 340);
a second signal line, electrically connected to the first receiver and coupled to the first signal line (switch 360);
a second receiver (the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B], thus a person having ordinary skills in the art would recognize that more receivers, like receiver 340, are implementable);
a third signal line, electrically connected to the second receiver and coupled to the first signal line (the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B], thus a person having ordinary skills in the art would recognize that more signal lines, like switch 360, are implementable);
an electrode, electrically connected to the third signal line (electrode 370) [
a processor, electrically connected to the transmitter, the first receiver, and the second receiver (microcontroller 320), and is configured to:
transmit, via the transmitter, an active signal to the first signal line (transmitter 350 transmits a signal to the switch 360 based on command from controller 320 [Paragraph 6]);
receive, via the first receiver, a [(controller 320 receives signal from receiver 340 in view of the switch 360 [Paragraph 6]), [
receive, via the second receiver, an interfered signal (signals acquired from electrode 370 are exposed to noise and interference, thus controller 320 and receiver 340 receive an interfered signal) [.
However, Westhues does not explicitly mention:
a) measuring a physiological signal;
b) coupling;
c) calculate a compensation value according to the coupling signal;
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal.
Zhong teaches, in a similar field of endeavor of signal processing systems, the following:
a) measuring a physiological signal (since the disclosed circuits are applied to medical equipment, ECG signals are considered, thus physiological signals [Paragraph 4]);
b) coupling (coupling signal 106 being communicated between transmitter 102 and receiver 108 [Paragraph 25]);
c) calculate a compensation value according to the coupling signal (a compensation value is calculated for restoring a received interfered signal [Paragraph 25 | Fig. 13 – steps 1002-1012]);
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal (hence, based on the compensated value, the original received interfered signal is being restored based on corresponding frequency [Paragraphs 8, 37 | Fig. 13 – steps 1002-1012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) for the purpose of setting a proper compensation factor (Zhong – Paragraph 5).

Regarding claim 12, Westhues teaches an electronic device for signal interference compensation (Fig. 3), the electronic device comprising:
a first transceiver (transmitter 350 and receiver 340);
a first signal line, electrically connected to the first transceiver (switch 360);
a second transceiver (the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B], thus a person having ordinary skills in the art would recognize that more transceivers are implementable);
a second signal line, electrically connected to the second transceiver and coupled to the first signal line (the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B], thus a person having ordinary skills in the art would recognize that more signal lines, like switch 360, are implementable);
a first electrode, electrically connected to the second signal line (electrode 370) [
a processor, electrically connected to the first transceiver and the second transceiver (microcontroller 320), and is configured to:
transmit, via the first transceiver, an active signal to the first signal line (transmitter 350 transmits a signal to the switch 360 based on command from controller 320 [Paragraph 6]);
receive, via the second transceiver, a [(controller 320 receives signal from receiver 340 in view of the switch 360 [Paragraph 6]), [
receive, via the second transceiver, an interfered signal (signals acquired from electrode 370 are exposed to noise and interference, thus controller 320 and receiver 340 receive an interfered signal) [.
However, Westhues does not explicitly mention:
a) measuring a physiological signal;
b) coupling;
c) calculate a compensation value according to the coupling signal;
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal.
Zhong teaches, in a similar field of endeavor of signal processing systems, the following:
a) measuring a physiological signal (since the disclosed circuits are applied to medical equipment, ECG signals are considered, thus physiological signals [Paragraph 4]);
b) coupling (coupling signal 106 being communicated between transmitter 102 and receiver 108 [Paragraph 25]);
c) calculate a compensation value according to the coupling signal (a compensation value is calculated for restoring a received interfered signal [Paragraph 25 | Fig. 13 – steps 1002-1012]);
d) corresponding to the physiological signal, and restore the physiological signal according to the compensation value and the interfered signal in response to the compensation value matching the interfered signal (hence, based on the compensated value, the original received interfered signal is being restored based on corresponding frequency [Paragraphs 8, 37 | Fig. 13 – steps 1002-1012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) for the purpose of setting a proper compensation factor (Zhong – Paragraph 5).

Regarding claim 17, Westhues further teaches the electronic device as claimed in claim 12, further comprising:
a second electrode, electrically connected to the first signal line (the mere duplication of parts does not by itself distinguish from the prior art unless a new and unexpected result is produced [see MPEP 2144.04 Section VI-B], thus a person having ordinary skills in the art would recognize that more electrodes, like electrode 370, are implementable) [
transmit, via the second transceiver, a second active signal to the second signal line (transmitter 350 transmits a signal to the switch 360 based on command from controller 320 [Paragraph 6]);
receive, via the first transceiver, a [(controller 320 receives signal from receiver 340 in view of the switch 360 [Paragraph 6]), [
receive, via the first transceiver, a second interfered signal (signals acquired from electrode 370 are exposed to noise and interference, thus controller 320 and receiver 340 receive an interfered signal) [.
However, Westhues does not explicitly mention:
a) measuring a second physiological signal;
b) second coupling;
c) calculate a second compensation value according to the second coupling signal;
d) corresponding to the second physiological signal, and restore the second physiological signal according to the second compensation value and the second interfered signal in response to the second compensation value matching the second interfered signal.
Zhong teaches, in a similar field of endeavor of signal processing systems, the following:
a) measuring a second physiological signal (since the disclosed circuits are applied to medical equipment, ECG signals are considered, thus physiological signals [Paragraph 4]);
b) second coupling (coupling signal 106 being communicated between transmitter 102 and receiver 108 [Paragraph 25]);
c) calculate a second compensation value according to the second coupling signal (a compensation value is calculated for restoring a received interfered signal [Paragraph 25 | Fig. 13 – steps 1002-1012]);
d) corresponding to the second physiological signal, and restore the second physiological signal according to the second compensation value and the second interfered signal in response to the second compensation value matching the second interfered signal (hence, based on the compensated value, the original received interfered signal is being restored based on corresponding frequency [Paragraphs 8, 37 | Fig. 13 – steps 1002-1012]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) for the purpose of setting a proper compensation factor (Zhong – Paragraph 5).

Claims 2, 4, 5, 7, 9, 10, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Westhues et al. (US Patent Application Publication No. 2012/0050231) in view of Zhong (US Patent Application Publication No. 2014/0023134) and further in view of Venugopal (US Patent Application Publication No. 2021/0320685).

Regarding claim 2, the combination of Westhues and Zhong teaches all the limitations recited in claim 1.
However, the combination of Westhues and Zhong does not explicitly mention wherein the active signal comprises a first signal corresponding to a first frequency and a second signal corresponding to a second frequency, wherein the compensation value comprises a first compensation value corresponding to the first frequency and a second compensation value corresponding to the second frequency, the processor transmits the first signal in a first time period to obtain the first compensation value and transmits the second signal in a second time period to obtain the second compensation value, and the first time period is different from the second time period.
Venugopal teaches, in a similar field of endeavor of signal processing systems, the following:
wherein the active signal comprises a first signal corresponding to a first frequency (first signal related to first frequency [Paragraph 87 | Fig. 7]) and a second signal corresponding to a second frequency (second signal related to second frequency [Paragraph 87 | Fig. 7]), wherein the compensation value comprises a first compensation value corresponding to the first frequency (first compensation value [Paragraph 87 | Fig. 7]) and a second compensation value corresponding to the second frequency (second compensation value [Paragraph 87 | Fig. 7]), the processor transmits the first signal in a first time period to obtain the first compensation value (first compensation value at a first time [Paragraph 87 | Fig. 7]) and transmits the second signal in a second time period to obtain the second compensation value (second compensation value at a second time [Paragraph 87 | Fig. 7]), and the first time period is different from the second time period (both times being different [Paragraph 87 | Fig. 7]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) by using different frequencies at different times (as taught by Venugopal) for the purpose of properly receiving reference signals (Venugopal – Paragraph 5).

Regarding claim 4, Venugopal further teaches the electronic device as claimed in claim 2, wherein the processor receives the interfered signal in a third time period, and the third time period is after the first time period and the second time period (since interferences and restored signals are determined at different times, a third time is applied to be after the first and second times [Paragraph 87 | Fig. 7]).

Regarding claim 5, Venugopal further teaches the electronic device as claimed in claim 2, wherein the processor receives the interfered signal in a third time period, and the third time period is between the first time period and the second time period (since interferences and restored signals are determined at different times, a third time is applied to be in the middle of the first and second times [Paragraph 87 | Fig. 7]).

Regarding claim 11, Venugopal further teaches the electronic device as claimed in claim 7, wherein the processor receives the interfered signal in a third time period, and the third time period is overlapped with at least one of the first time period and the second time period (since interferences and restored signals are determined at different times, a third time is applied to be overlapping the first and second times [Paragraph 87 | Fig. 7]).

Regarding claims 7, 9, 10, these claims are rejected as applied to claims 2, 4, 5.
Regarding claims 13, 15, 16, these claims are rejected as applied to claims 2, 4, 5.

Claims 3, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Westhues et al. (US Patent Application Publication No. 2012/0050231) in view of Zhong (US Patent Application Publication No. 2014/0023134) and further in view of Venugopal (US Patent Application Publication No. 2021/0320685) and Komninakis et al. (US Patent Application Publication No. 2009/0086864).

Regarding claim 3, the combination of Westhues, Zhong, and Venugopal teaches all the limitations recited in claim 2.
However, the combination of Westhues, Zhong, and Venugopal does not explicitly mention wherein the processor detects a frequency of the interfered signal and restores the physiological signal according to the first compensation value in response to the frequency matching the first compensation value.
Komninakis teaches, in a similar field of endeavor of signal processing systems, the following:
wherein the processor detects a frequency of the interfered signal and restores the physiological signal according to the first compensation value in response to the frequency matching the first compensation value (in signal processing, for restoring signals after interference, the signals are restored when a frequency math with the compensation values [Figs. 2, 4D, 4E, 5A, 5B | Paragraphs 9, 49, 87-88]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the signal processing system (as taught by Westhues) by processing physiological signal and restoring interfered signal (as taught by Zhong) by using different frequencies at different times (as taught by Venugopal) by matching compensation values with frequencies (as taught by Komninakis) for the purpose of providing processing technique to combat signal interferences (Komninakis – Paragraph 6).

Regarding claim 8, this claim is rejected as applied to claim 3.
Regarding claim 14, this claim is rejected as applied to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 22, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633